Citation Nr: 0004050	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-16 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left arm and elbow 
disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1955 to 
April 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
decision of the Department of Veterans Affairs (VA) in 
Houston, Texas.  In May 1997, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's service medical records, with the exception 
of his March 19956 separation examination report, a 
Disposition Board Proceedings for Enlisted Men record 
dated March 1956 and an April 1956 Clinical Record Cover 
Sheet, are unavailable and presumed destroyed in a 1973 
fire at the National Personnel Records Center.

3. The veteran was discharged from service due to his left 
elbow disorder that medical authorities determined had 
existed prior to service.

4. The veteran's preexisting left elbow and arm disorders did 
not increase in severity during any period of active 
service.


CONCLUSIONS OF LAW

1. A left elbow disorder existed prior to service and the 
presumption of soundness on entry into service is 
rebutted.  38 C.F.R. § 3.304(b) (1999).

2. The veteran's left elbow and arm disorders were not 
aggravated by service.  38 U.S.C.A. §§ 1131, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for left elbow and 
arm disorders.  The veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  To that end, the Board remanded the 
veteran's claim in May 1997, in part, to afford the RO the 
opportunity to obtain any additional service medical records 
not already of record and to allow the veteran to submit 
additional evidence in support of his claim.  The veteran did 
not submit new medical evidence and recent VA examination 
reports and medical records received by the RO have been 
associated with the claims file. 

The Board notes that, pursuant to its May 1997 remand, the RO 
repeatedly and unsuccessfully attempted to obtain all the 
veteran's service medical records from the National Personnel 
Records Center (NPRC).  In April 1998 and May 1999, the NPRC 
advised the RO that the veteran's service medical records may 
have been destroyed in a 1973 fire at the NPRC.  The fact 
that the veteran's service medical records are not available 
is not fatal to his claim.  Smith v. Derwinski, 2 Vet. App. 
147 (1992).  The veteran can submit alternative evidence 
associating his left arm and elbow disorders to service.  
However, he did not do so.  Where service medical records are 
missing, VA's duty to assist the veteran, to provide reasons 
and bases for its findings and conclusions, and to consider 
carefully the benefit-of-the- doubt rule are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993); citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991); and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) has further held 
that "[n]owhere do VA regulations provide that a veteran must 
establish service connection through medical records alone." 
Stozek v. Brown, 4 Vet. App. 457, 461 (1993), quoting 
Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).


Factual Background

As noted above, most of the veteran's service medical records 
are not of record in this case.  They were presumably 
destroyed in a fire many years ago at the NPRC.  However, a 
few records exist.  The veteran's March 1956 discharge 
examination report references a January 1956 orthopedic 
consultation that describes a past medical history of a left 
elbow dislocation in October 1953.  The veteran's chief 
complaint was left elbow pain with some swelling and physical 
examination findings showed slight swelling of the left elbow 
and paresthesias over the left 4th and 5th fingers on 
palpation of the elbow.  X-ray findings revealed a fairly 
large bone fragment in the soft tissues adjacent to the 
medial aspect of the trochlea and a small bone evidently 
represented old, ununited fracture fragments, the small one 
evidently arising from the radial head, but the origin of the 
larger one was uncertain.  There was no evidence of 
dislocation at the time.  The veteran's prognosis for 
military duty was poor and his disability was considered to 
have existed prior to service, without aggravation.  In the 
section of the separation examination report listing a 
summary of defects and diagnoses, the examiner had indicated 
loose bodies in the left elbow and nonunion of fracture of 
capitulum of left humerus.

According to a record entitled "Disposition Board 
Proceedings for Enlisted Men", dated in late March 1956, the 
veteran became incapacitated in July 1955 and was unable to 
straighten his left arm that was weak and painful.  He was 
diagnosed with loose bodies in the left elbow joint and 
nonunion of fracture of capitulum of the left humerus that 
existed prior to service and was not permanently aggravated 
by active service.  Separation from service was recommended.

An April 1956 Clinical Record Cover Sheet reflects diagnoses 
of loose bodies in the joint of the left elbow and nonunion 
of fracture of the capitulum of the left humerus that existed 
prior to service and was not permanently aggravated by 
service.  The record further notes that the diagnoses 
resulted from injury to the veteran sustained in October 
1953, but the exact date and circumstances were unknown.

Post service, VA medical records and examination reports, 
dated from 1994 to 1999, are associated with the claims file 
and reflect the veteran's complaints of left elbow pain.  
According to a December 1994 VA EMG (electromyograph) Clinic 
outpatient record, the veteran complained of left arm pain 
and numbness in the 4th and 5th digits with decreased grip 
symptoms that started approximately one year earlier.  He 
gave a history of an injury in service in 1955 when he fell 
from a tank and hit his elbow.  EMG test results revealed 
left ulnar sensory neuropathy evidenced by prolonged left 
ulnar distal sensory latency with decreased sensory 
amplitude.  

A January 1995 VA orthopedic clinic record indicates that x-
rays taken in November 1994 showed severe degenerative joint 
disease/osteophytes and the assessment was cubital tunnel 
syndrome secondary to post trauma degenerative joint disease.  
A February 1995 VA abbreviated medical record documents that 
the veteran presented for elective surgery for a left ulnar 
problem and gave a history of trauma to the left elbow in 
1955 with a one year history of worsening tingling, numbness 
and pain.

The veteran, who was 63 years old, underwent VA orthopedic 
examination in September 1998.  According to the examination 
report, he sustained a left elbow injury playing football 
prior to entering service.  He saw a doctor but did not 
remember if x-rays were taken, his elbow was wrapped and 
ultimately improved and he did not experience problems.  The 
veteran said he entered service and did well until 1956 when 
he fell off a tank.  X-rays were taken at the time, but he 
was unsure if he fractured his arm.  The veteran had the 
option of surgery or a medical discharge and selected the 
latter.  He continued to have left elbow problems, had x-rays 
in 1994 and subsequently underwent ulnar nerve transposition 
and resection of bone spurs from his left arm.  The veteran 
currently complained of pain in the little and ring fingers 
of the left upper extremity that improved after his February 
1994 surgery, but continued to be discomforting.  He had 
decreased range of motion and stiffness in his elbow.  The 
examiner indicated that the veteran's claims file was 
unavailable for review and the veteran was a very poor 
historian regarding details of his previous injury and 
surgery.  In the VA examiner's clinical impression, the 
veteran had degenerative joint disease of the left elbow of 
unknown etiology.  

Pursuant to the Board's May 1997 remand, the veteran 
underwent VA orthopedic examination in June 1999 and, 
according to the examination report, the orthopedist reviewed 
the veteran's entire claims file.  The veteran said that, 
prior to entering service, while in high school, he sustained 
an injury to the left elbow while playing football and 
experienced a dislocation of his elbow.  He saw a doctor and 
after reduction was able to return to playing football, but 
taped and strapped his elbow for some time thereafter.  He 
did not recall details of the treatment or whether x-rays 
were taken, but said he ultimately regained range of motion 
and had minimal symptoms of his elbow when drafted into 
service.  The veteran stated that in 1956 he slipped off the 
tracks of a tank and struck the posterior aspect of his elbow 
in service.  X-rays were taken and service medical records 
noted several loose bodies in the elbow and some degenerative 
changes along with what appeared to be a nonunion of the 
capitellum.  The veteran reported that he had minimal 
swelling at the time of the injury and gradually increased 
his range of motion.  After discharge, the veteran was a 
construction worker, became a supervisor and had minimal 
elbow difficulties.  When required to use his elbow for heavy 
work, he had increased symptoms of discomfort and his elbow 
did not interfere with his work until about 1993.  He retired 
and subsequently underwent ulnar nerve transposition in 1995.  
The veteran regained most of the strength in his hand, but 
experienced some occasional dysesthesias into the ulnar 
digits of his left hand.  X-rays showed degenerative changes 
in the region of the capitellum with a significant 
osteophytic formation throughout the elbow.  Degenerative 
changes were noted through the ulnar cochlear articulation 
and marginal osteophytes off the lateral aspect of the radial 
head.  The impression was probable capitular fracture with 
dislocation and subsequent degenerative changes, moderately 
symptomatic.  

Further, in the VA orthopedist's opinion, the approximate 
cause of the veteran's left elbow disability was related to 
his injury in high school.  In all likelihood, according to 
the examiner, the veteran had a significant chondral injury 
to the capitellum at the time that gradually worsened and 
culminated in degenerative arthritis.  The doctor opined that 
the veteran's trauma sustained in service was cause for 
aggravation of the elbow condition but, in all medical 
likelihood, did not accelerate or aggravate his previous 
condition.  The veteran's current status was one of 
progressive degenerative change that would be expected, in 
light of his history of dislocation and probable chondral 
injury.  The VA orthopedist concluded that the veteran's 
ulnar nerve neuropathy was the result of the cubitus valgus 
posture of the elbow that resulted from the capitellar 
pathology and not the result of the contusion during service, 
that seemed to have resolved for the most part.  

In written statements in support of his claim, the veteran 
indicated that he was not injured and he did not experience 
elbow pain or weakness when he entered service.  The veteran 
could not recall if he noted his left elbow injury at the 
time of his entrance examination.  He said he injured his 
elbow eight months after entering service and, after the fall 
from the tank, was unable to straighten his elbow.  His 
worsened symptoms and required surgery in 1994.

Analysis

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
arthritis in service, its incurrence coincident with service 
will be presumed if it was manifest to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Service connection may also be granted for aggravation of a 
preexisting disability. See 38 C.F.R. § 3.306.

Every veteran will be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b).  However, aggravation may not be 
conceded where the disability did not increase in severity 
during service, on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306.  The U.S. Court 
of Appeals for Veterans Claims has held that service 
connection for aggravation of a disability includes the 
degree by which the disability increased in severity during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

As his service entrance examination is not of record, and 
there is no evidence that a left elbow disorder was "noted" 
at the time of service entrance examination, the veteran is 
entitled to the presumption of sound condition with regard to 
his left elbow condition.  This presumption is rebutted, 
however, by clear and unmistakable evidence that the left 
elbow condition preexisted service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.303.  In this respect, the evidence shows that, 
when examined for service separation in 1956, the veteran was 
found to have loose bodies in the left elbow and nonunion of 
a fracture of the capitulum of the left humerus.  The 
examiner stated that these conditions existed prior to 
service and were not aggravated by service and separation was 
recommended.  The separation examination report and an April 
1956 Clinical Record Cover Sheet indicate that the veteran's 
left elbow diagnoses resulted from an October 1953 injury, 
with the exact date and circumstances unknown.  In statements 
in support of his claim and medical history provided to VA 
examiners, most recently in June 1999, the veteran reported 
that he initially injured his left elbow while playing 
football in high school prior to entering service.  
Notwithstanding the lack of medical records that describe 
treatment for the veteran's pre-service left elbow injury, 
the service separation examination report and April 1956 
Clinical Record Cover Sheet, and history reported by the 
veteran in 1999, constitute evidence that a left elbow 
disorder pre-existed service.  

That being said, no competent medical evidence to the 
contrary has been submitted to link any current left elbow 
and arm condition to the veteran's period of military 
service.  With respect to whether service connection is 
warranted based on aggravation, the law provides that there 
must in fact be an increase in a pre-existing disability 
during service before a finding of aggravation can be made.  
38 U.S.C.A. § 1153.  The evidence does not demonstrate that 
the veteran's pre-existing left elbow condition increased 
during service.  The veteran contends that his left elbow 
condition worsened as the result of the reinjury during 
service.  However, it would appear that the service 
physicians were not in agreement with that assessment as the 
veteran was specifically discharged from service for 
disability that they concluded was not aggravated therein.  
Moreover, temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition as contrasted to symptoms worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Jensen v. 
Brown, 4 Vet. App. 306-07 (1993).

Service records document that the veteran experienced a 
dislocated left elbow in October 1953 and then, in service, 
had left elbow pain with swelling.  X-rays showed loose 
bodies in the left elbow joint and there was nonunion of a 
fracture of the capitulum of the left humerus and the records 
show that the veteran was discharged due to the disability.  
Although the veteran has indicated, in his written statements 
and to VA examiners, that his left elbow disorder sometimes 
inferred with work following service, there is no medical 
evidence to show that his underlying left elbow disorder 
actually increased in severity due to the reinjury in 
service.  In fact, there are no medical treatment records of 
the left elbow until 1994, forty-eight years following 
service.  The paucity of treatment records following service 
shows that the veteran's left elbow disorder was marked by 
temporary or intermittent flare-ups, without a worsening of 
the underlying condition.  

Moreover, when examined by a VA orthopedist in June 1999, the 
veteran said he had only minimal swelling of the left elbow 
and increased his range of motion after leaving service.  In 
the VA specialist's opinion, the approximate cause of the 
veteran's left elbow disorder was related to his injury in 
high school when he had a significant chondral injury to the 
capitellum that gradually worsened and culminated into 
degenerative arthritis.  According to the VA orthopedist, the 
trauma sustained by the veteran in service caused aggravation 
of the elbow but, in all medical likelihood, did not 
accelerate or aggravate his previous condition.  The VA 
examiner found that the veteran's current status was one of 
progressive degenerative change that would be expected given 
his history of dislocation and probable chondral injury.  
Moreover, the physician opined that the veteran's ulnar nerve 
neuropathy resulted from the cubitus valgus posture of the 
elbow that resulted from the capitellar pathology and not 
from the contusion during service, that appeared to have 
resolved for the most part.  These medical findings show that 
the veteran's symptoms, rather than his underlying condition, 
worsened temporarily during service.  A temporary flare-up 
during service is not sufficient to be considered aggravation 
for the purposes of entitlement to service connection.

In sum, the evidence of record fails to show that the 
veteran's underlying left elbow condition, rather than 
symptoms, actually worsened during active military service.  
Further, the veteran has not provided any other treatment 
records for a left elbow disorder that would support his 
contention that his condition was aggravated by service in 
1955 and 1956.  The absence of any treatment for a left elbow 
disorder for many years following the veteran's period of 
service supports the conclusions that he experienced a flare-
up or exacerbation of his underlying left elbow condition.  
In fact, in 1999, the veteran told the VA examiner that after 
hurting his left elbow in service he experienced minimal 
swelling and gradually increased his range of motion and the 
orthopedic examiner commented that the veteran's left elbow 
contusion in service appeared to have resolved for the most 
part.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
that his left elbow and arm disorders were aggravated by 
service.

The Board notes that it has considered the benefit of the 
doubt doctrine.  See Milostan; Moore; O'Hare.  However, as 
explained above, the preponderance of the evidence supports a 
denial of the claim of entitlement to service connection for 
left elbow and arm disorders.  38 U.S.C.A. §§ 1131, 1153, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.306.  As such, the benefit 
of the doubt doctrine is not for application.  The evidence 
is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for left elbow and left arm disorders is 
denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

